DETAILED ACTION
The following NON-FINAL Office Action is in response to Applicant’s Remarks filed on 02/07/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/07/2022 has been entered.

Status of Claims
Claims 5-8 and 13-16 were previously pending and subject to a final Office Action mailed 10/05/2021. Claims 5, 7-8, 13, and 15-16 were amended. Claims 5-8 and 13-16 are currently pending and are subject to the non-final Office Action below. 

	
	
	
Response to Arguments
Claim Objections
	Applicant has not amended Claims 5 and 13 to address Examiner’s objection regarding the “Executing” limitation. Accordingly, the objections to Claims 5-8 and 13-16 are maintained. 
However, Examiner notes Applicant amended the limitation to read “a receiver of the computing device configured to receive a set of unique values” as Examiner suggested therefore, that particular objection is withdrawn.

35 USC § 112
	Applicant has amended Claims 7-8 and 15-16 to address Examiner’s rejection. Accordingly, the 35 U.S.C. 112(a) rejections of Claims 7-8 and 15-16 are withdrawn. 

35 USC § 103
Applicant’s arguments with respect to claims 5-8 and 13-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner relies on the combination of Greco/Aljawhari and new reference Fontaine to teach the limitation.
Regarding Applicant’s argument on page 12 “Greco fails to disclose or even suggest that a set of unique values associated with a package is received by a computing device and the authenticity of the package is determined at a current point in a delivery process based on the set of unique values”. Examiner respectfully disagrees as Examiner relies on references Greco and Aljawhari to teach the limitation. See Greco ¶ 36-37 for the set of unique values and ¶ 56-58 for the set of unique values used to determine the authenticity of the package and see Aljawhari ¶ 70-72 where a variety of package characteristics are recorded; ¶ 83-86 where the purchaser of the fish can confirm the authenticity of the 

Claim Objections
Claims 5-8 and 13-16 are objected to because of the following informalities:  Claim 5 and Claim 13 recite the limitation “executing, by the computing device, a query on the memory to identify, in the blockchain data, a set of package data values where the plurality of unique values included in each package data value in the set includes at least one of the unique values of the set of unique values”. Examiner recommends Applicant amend the limitation to recite “executing, by the computing device, a query on the memory to identify, in the blockchain data, a set of package data values where the plurality of unique values included in each package data value in the set of package data values includes at least one of the unique values of the set of unique values” to clarify which set Applicant is referring to – the set of package data values or the set of unique values. Appropriate correction is required.
Dependent claims 6-8 and 14-16 inherit the objection as they do not cure the deficiencies of the independent claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-8 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Greco et al. (US 2018/0108024) in view of Aljawhari (US 2017/0262862) in view of Fontaine (US2020/0394372).
 
As per independent Claim 5, 
Greco teaches a method for determining authenticity of a package (¶ 32 “process of provenance tracking for the supply chain that enables verifying identity of goods via identifiers managed via an open registry”), comprising: 
storing, in a memory of a computing device, blockchain data associated with a blockchain, wherein the blockchain data includes a plurality of blocks, each block provides status 
receiving, by a receiver of the computing device, a set of unique values associated with a package; executing, by the computing device, a query on the memory to identify, in the blockchain data, a set of package data values where the plurality of unique values included in each package data value in the set includes at least one of the unique values of the set of unique values (see Greco ¶ 55-56 where the application (107) of computing device (104) transmits the unique identifier of the item (102) to the open registry (106); ¶ 57 where upon receiving the unique identifier the open registry identifies the unique identifier (stored in the open registry) that matches the received unique identifier and retrieves the public key)
determining, by the computing device, authenticity of the package associated with the set of unique values, where the package is determined to be authentic if the plurality of unique values included in every package data value of the set of package data values matches the set of unique values, and the package is determined to be inauthentic if at least one unique value of the plurality of unique values included in at least one package data value of the set of package data values does not match the set of unique values (see Greco ¶ 57 where if no pairs match the 
electronically transmitting, by a transmitter of the computing device, the determined authenticity of the package (see Greco ¶ 57 where the result of the authentication attempt is sent to the device (104); ¶ 61-63 where the authentication result is sent to the device) 

Greco does not explicitly teach but does suggest “receiving during a delivery process a set of unique values wherein each unique value in the set of unique values is associated with a specified point in the delivery process; and determining at a selected point in the delivery process authenticity of a package associated with the et of unique values” (see Greco ¶ 4-5 where the system tracks the provenance of goods moving through the supply chain; figure 14 and ¶ 86; ¶ 88 supply chain equipment; ¶ 90 where the goods are authenticated and the system provides the benefit of enabling goods to be securely authenticated at any point within the supply chain)

Aljawhari teaches:
receiving during a delivery process a set of unique values (see ¶ 57-60 where products are moving through a supply chain through phases such as source, transformation, and transportation; ¶ 75-79 where each product has a unique product identifier (which may be the barcode) and is tagged; ¶ 83 where the barcode is scanned by the wholesale purchaser)
wherein each unique value in the set of unique values is associated with a specified point in the delivery process (¶ 83 where the barcode is scanned by the wholesale purchaser; ¶ 86 where the provenance of the product (events the product experiences as it moves through transportation phase) is recorded and shown to the purchaser; ¶ 137 movement through supply chain; figure 19 and ¶ 156-157 history of the package as it is transported during the delivery 
determining at a selected point in the delivery process authenticity of a package associated with the set of unique values (¶ 70-72 where a variety of package characteristics are recorded; ¶ 83-86 where the purchaser of the fish can confirm the authenticity of the fish; ¶ 107 where the unique identifier is used to determine the provenance of the package; ¶ 129-132 where the product is assigned the unique identifier and uses the unique identifier to check details against the product at stages of the supply chain; ¶ 96-104 where the authenticity of milk is determined)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Greco invention with the Aljawhari receiving during a delivery process a set of unique values wherein each unique value in the set of unique values is associated with a specified point in the delivery process; and determining at a selected point in the delivery process authenticity of a package associated with the set of unique values with the motivation of improving the granularity of data collected and providing benefits to the consumer/retailer as in ¶ 3-6 “some consumers are very concerned or interested in knowing the full history of the food product they wish to purchase…some retailers and wholesalers want to know how the produce was transported and in what conditions and over what time to where”.

Examiner noting that Greco teaches a package and Aljawhari teaches packages at a selected point (in the delivery process). See citations above. 

Fontaine teaches:
wherein at least one block in the blockchain includes a photograph of machine-readable codes affixed to an article (see Fontaine ¶ 84-87 where an image capturing device captures image data of an identification mark; ¶ 8 where the identification mark is affixed to an article; ¶ 88-92 where the image data is stored in a database which may be a blockchain)
the article is determined to be authentic if the photograph of the machine-readable codes matches the codes affixed to the article (see ¶ 10, 93-97 where authentication occurs by comparing the image of the identification mark stored in the blockchain against the identification mark affixed to the article)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Greco/Aljawhari invention with Fontaine wherein at least one block in the blockchain includes a photograph of machine-readable codes affixed to an article the article is determined to be authentic if the photograph of the machine-readable codes matches the codes affixed to the article with the motivation of reducing counterfeiting for both retailers and consumers (¶ 3-6) and increasing the security of the package by adding extra authentication (¶ 15-16).

As per dependent Claim 6, 

Greco further teaches:
wherein the set of unique values is received from an external device, and the determined authenticity of the package is electronically transmitted to the external device (see Greco ¶ 33 where the server may be connected to multiple devices (104); ¶ 37 and 55-56 where the device receives the unique identifier and transmits it to the open registry; ¶ 57 and 61-63 where the authentication attempt result is sent to the device (104))

As per dependent Claim 7, 
Greco/Aljawhari/Fontaine teaches the method of claim 5.
Greco further teaches:
wherein if the package is determined to be authentic, the determined authenticity is accompanied by at least the public key included in the at least one package data value for validation of the digital signature included in each of the one or more package data values (see Greco ¶ 57-59 and figure 3 where in ¶ 58 after step 308 (open registry transmits the public key to the device if package is determined to be authentic and there is a public key to retrieve) the device determines if the digital signature is validated using the public key and ¶ 60-61 if the digital signature is validated, the authentication succeeds)

As per dependent Claim 8, 
Greco/Aljawhari/Fontaine teaches the method of claim 5.
Greco further teaches:
receiving, by the computing device, the digital signature included in each package data value of the set of package data values; validating, by the computing device, the digital signature using a 

As per independent Claim 13, 
Greco teaches a system for determining authenticity of a package (¶ 32 “system… of provenance tracking for the supply chain that enables verifying identity of goods via identifiers managed via an open registry”), comprising: 
a memory of a computing device configured to store blockchain data associated with a blockchain, wherein the blockchain data includes a plurality of blocks, each block provides status information of a package and includes at least a block header including a timestamp and one or more package data values, each package data value including at least a digital signature, public key, and a plurality of unique values (see Greco ¶ 32-36 specifically ¶ 33 where one or more servers (108) are coupled to open registry (106) and the data is stored in a server database on the memory of the servers; ¶ 49-50 where the open registry (106) is a distributed database (blockchain) and each block of the blockchain contains a timestamp and data records (digital signatures, public keys, and unique identifiers) which provide a chronological order of each record/transaction; see also ¶ 92 where when transactions are added to the blockchain, the location and status of the package is also recorded to the blockchain)
a receiver of the computing device configured to receive a set of unique values associated with a package; and a transmitter of the computing device, wherein the computing device is 
determine authenticity of the package associated with the set of unique values, where the package is determined to be authentic if the plurality of unique values included in every package data value of the set of package data values matches the set of unique values, and the package is determined to be inauthentic if at least one unique value of the plurality of unique values included in at least one package data value of the set of package data values does not match the set of unique values (see Greco ¶ 57 where if no pairs match the received unique identifier, the authentication fails and if there is a match then the public key is transmitted to the device)
the transmitter of the computing device is configured to electronically transmit the determined authenticity of the package (see Greco ¶ 57 where the result of the authentication attempt is sent to the device (104); ¶ 61-63 where the authentication result is sent to the device)

Greco does not explicitly teach but does suggest “receive a set of unique values wherein each unique value is associated with a specified point in the delivery process; and determine at a current point in the delivery process authenticity of a package associated with the set of unique values” (see Greco ¶ 4-5 where the system tracks the provenance of goods moving through the supply chain; figure 14 and ¶ 86; ¶ 88 supply chain equipment; ¶ 90 where the goods are authenticated and the system provides the benefit of enabling goods to be securely authenticated at any point within the supply chain)

Aljawhari teaches:
receive a set of unique values (see ¶ 57-60 where products are moving through a supply chain through phases such as source, transformation, and transportation; ¶ 75-79 where each product has a unique product identifier (which may be the barcode) and is tagged; ¶ 83 where the barcode is scanned by the wholesale purchaser)
wherein each unique value in the set of unique values is associated with a specified point in the delivery process (¶ 83 where the barcode is scanned by the wholesale purchaser; ¶ 86 where the provenance of the product (events the product experiences as it moves through transportation phase) is recorded and shown to the purchaser; ¶ 137 movement through supply chain; figure 19 and ¶ 156-157 history of the package as it is transported during the delivery process; ¶ 159-164 and 166-168 where a particular product and its unique identifier is added to the blockchain ( ¶ 164) and in ¶ 166-167 information about the product is captured as it moves through the blockchain, ¶ 168 “the event is the delivery of milk to the factory and the recordable characteristic is the delivery time and date associated with the product being milk having a unique identifier”) 
determine at a selected oint in the delivery process authenticity of a package associated with the set of unique values (¶ 70-72 where a variety of package characteristics are recorded; ¶ 83-86 where the purchaser of the fish can confirm the authenticity of the fish; ¶ 107 where the unique identifier is used to determine the provenance of the package; ¶ 129-132 where the product is assigned the unique identifier and uses the unique identifier to check details against the product at stages of the supply chain; ¶ 96-104 where the authenticity of milk is determined)



Greco/Aljawhari does not teach wherein at least one block in the blockchain includes a photograph of machine-readable codes affixed to a package and the package is determined to be authentic if the photograph of the machine-readable codes matches the codes affixed to the package at the selected point. Examiner noting that Greco teaches a package and Aljawhari teaches packages at a selected point (in the delivery process). See citations above. 

Fontaine teaches:
wherein at least one block in the blockchain includes a photograph of machine-readable codes affixed to an article (see Fontaine ¶ 84-87 where an image capturing device captures image data of an identification mark; ¶ 8 where the identification mark is affixed to an article; ¶ 88-92 where the image data is stored in a database which may be a blockchain)
the article is determined to be authentic if the photograph of the machine-readable codes matches the codes affixed to the article (see ¶ 10, 93-97 where authentication occurs by 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Greco/Aljawhari invention with Fontaine wherein at least one block in the blockchain includes a photograph of machine-readable codes affixed to an article the article is determined to be authentic if the photograph of the machine-readable codes matches the codes affixed to the article with the motivation of reducing counterfeiting for both retailers and consumers (¶ 3-6) and increasing the security of the package by adding extra authentication (¶ 15-16).

As per dependent Claim 14,
Greco/Aljawhari/Fontaine teaches the system of claim 13.
Greco further teaches:
wherein the set of unique values is received from an external device, and the determined authenticity of the package is electronically transmitted to the external device (see Greco ¶ 33 where the server may be connected to multiple devices (104); ¶ 37 and 55-56 where the device receives the unique identifier and transmits it to the open registry; ¶ 57 and 61-63 where the authentication attempt result is sent to the device (104))

As per dependent Claim 15,
Greco/Aljawhari/Fontaine teaches the system of claim 13.
Greco further teaches:
wherein, if the package is determined to be authentic, the determined authenticity is accompanied by at least the public key for validation of the digital signature included in each of 

As per dependent Claim 16,
Greco/Aljawhari/Fontaine teaches the system of claim 13.
Greco further teaches:
wherein the computing device is further configured to receive the digital signature included in each package data value of the set of package data values, the computing device is further configured to validate the digital signature using a copy of the stored public key, and the package is determined to be inauthentic if the validation of the digital signature for at least one of the package data values of the set of package data values is unsuccessful (see Greco ¶ 57-59 and figure 3 where in ¶ 58 after step 308 (open registry transmits the stored public key to the device) the device receives the digital signature and determines if the digital signature is validated using the public key and ¶ 60-61 if the digital signature is validated, the authentication succeeds)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hodges (US2019/0147397) teaches taking pictures of the label on a package for traceability in the supply chain.
Mehring et al. (US2018/0336515) teaches storing images and barcodes and using a blockchain to authenticate products. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Ma whose telephone number is (571)272-2495.  The examiner can normally be reached on Monday to Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628